Citation Nr: 0607580	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 
percent for the service- connected post-traumatic stress 
disorder (PTSD) for the purposes of accrued benefits.

2. Entitlement to effective date prior to March 14, 2001 for 
the service-connected post-traumatic stress disorder (PTSD) 
for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1967 to December 
1968.  He died in May 2002.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  During the course of this appeal, 
the RO changed the effective date of the service-connection 
for PTSD for the purpose of accrued benefits from April 14, 
2001 to March 14, 2001. 

Under 38 U.S.C.A 5101(b) (West 2002 & Supp. 2005), a claim 
for dependency and indemnity compensation also includes a 
claim for dependency and indemnity compensation under 38 
U.S.C.A § 1318 (West 2002 & Supp. 2005).  This issue is 
referred to the RO for adjudication.

The Board notes that the RO denied the issue of service 
connection for cause of death in the October 2002 rating 
decision.  In the appellant's April 2004 VA-9, she appealed 
the issue of service connection for cause of death.  As it 
has been more than one year since the October 2002 rating 
decision was issued, the appellant's statement is accepted as 
a claim to reopen and is referred to the RO.   




FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) was 
initially diagnosed in August 2000.

2.  The veteran died in May 2002.

3.  At the time of veteran's death, the veteran was not 
service-connected for any disabilities; however, there was a 
pending claim received March 14, 2001, for service connection 
for PTSD.

4.  The veteran was service-connected for PTSD, initially 
rated at 50 percent disabling, effective March 14, 2001.

5.  The veteran's PTSD was manifested by depression, anxiety, 
disturbances of motivation and mood, flashbacks, nightmares, 
and a GAF score of 31-40; there was no evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
neglect of personal appearance and hygiene, or total 
occupational and social impairment. 

6.  The evidence does not support an effective date prior to 
March 14, 2001 for service connection for PTSD.



CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the service-connected 
PTSD have not been met for the purposes of accrued benefits.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.402, 3.1000, 4.10, 4.130 
and Diagnostic Code 9411 (2005).

2. An effective date earlier than March 14, 2001, is not 
warranted for the service-connected PTSD for the purposes of 
accrued benefits.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.155, 3.400(b)(2), 3.402, 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that: (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and (4) 
requests or tells the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received letter 
notification prior to the initial unfavorable agency decision 
on October 2002.  The RO provided the appellant letter notice 
to her claim for death benefits in a letter dated September 
2002, which informed her that she could provide evidence or 
location of such and requested that she provide any evidence 
in her possession.  Additionally, a March 2004 statement of 
the case (SOC) provided the appellant with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The notice letter and the SOC 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send records 
pertinent to her claim, or to provide a properly executed 
release so that VA could request the records for her.  The 
appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

Additionally, even though the September 2002 letter did not 
provide the appellant with notice of an effective date for 
any increased rating for the PTSD, pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006), any error would be harmless.  The Board 
notes that the RO subsequently granted service connection for 
PTSD for accrued purposes and assigned the effective date as 
the date of the original claim.  Since the claim for an 
increased rating is denied, as discussed below, no new 
effective date for a higher rating would be assigned.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains the veteran's death certificate, VAMC, 
Sepulveda treatment records, private medical records, and 
statements from the appellant.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Initial Higher Rating 

The appellant contends that the veteran's PTSD, rated as 50 
percent disabling after his death, should have rated as 100 
percent disabling for the purpose of accrued benefits.  In 
support of her claim, the veteran states that she was forced 
to work two jobs to take care of her husband because he was 
unable to work.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Treatment records from the VAMC, Sepulveda show that the 
veteran had a phone consultation with a psychiatrist in July 
2000.  The report from the conversation indicates that the 
veteran was experiencing PTSD symptoms from his combat 
experiences.  The veteran was depressed and re-living 
military and post-military trauma; he was troubled that these 
symptoms started many years after discharge. 
The evidence shows that the veteran was diagnosed with PTSD 
in August 2000 at the VAMC, Sepulveda.  The veteran 
complained of insomnia, anxiety, nausea, vomiting, social 
withdrawal and hypervigilance.  The examiner noted that the 
veteran was alert, oriented, and that his memory and language 
skills were intact.  His attention wandered and he was 
distracted by intrusive Vietnam memories.  The veteran's 
thought process was linear, though he was depressed, sad and 
tearful.  The veteran's behavior showed tremulousness and 
crying spells.  His GAF was 31-40 and he was not on any 
medication for his condition. 

In a January 2001 VAMC, Sepulveda report, the examiner stated 
that the veteran was exhibiting fairly severe PTSD symptoms 
such as flashbacks, nightmares, dissociation, withdrawal, 
depression and anxiety.

A review of the medical evidence shows that the veteran is 
not entitled to a rating in excess of 50 percent for the 
service-connected PTSD for accrued purposes.  According to 
the applicable rating criteria, when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126 (2005).

To receive a 70 percent evaluation, the medical evidence 
would have to show that the veteran had occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411 (2005).  

In the present case, the evidence does not show that veteran 
demonstrated these symptoms.  The August 2000 VAMC record 
indicates that the veteran experienced poor sleep and a 
depressed mood.  However, there was no indication that the 
veteran was unable to function independently.  The majority 
of the symptoms reported focused on the veteran's depression 
and crying spells.  The Board notes a GAF score was 31-40, 
indicating that the veteran was experiencing some or major 
impairment; however, there was no indication from the 
veteran's examination that he exhibited the symptoms 
associated with this score -- specifically illogical, obscure 
or irrelevant speech, neglecting his family, and an inability 
to work.  Though the January 2001 examination indicated an 
increase in the veteran's symptoms, specifically that his 
depression, anxiety, nightmares, and flashbacks were 
intensifying, there was no evidence of suicidal ideation or 
with an inability to function independently which would 
warrant a higher rating.  

The Board observes that the Global Assessment of Function 
(GAF) is a scale reflecting the 'psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.'  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the U.S. Court of Appeals for Veterans 
Claims (CAVC) recognized the importance of the GAF score and 
the interpretations of the score.

A rating of 100 percent is also not warranted.  To receive a 
100 disability evaluation, the evidence would have to show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In the present case, the August 2000 VAMC, Sepulveda records 
indicated that the veteran's thought process was linear; 
there is no indication that the veteran was suicidal, 
disoriented or could not perform activities of daily living.  
The veteran was able to communicate his medical history to 
the physician.  The veteran indicated that he worked for a 
veterinarian for twenty years, and only stopped working 
because the business was sold.  There was no indication that 
he was unable to work. Additionally, as previously mentioned, 
the GAF score was 31-40, however, the veteran did not display 
the symptoms associated with this score.  The January 2001 
examination showed an increase in the veteran's symptoms, 
however, not enough to warrant a 100 percent disability 
evaluation.  Therefore, since there was no evidence that the 
veteran experienced total occupational and social impairment, 
a 100 percent evaluation is no warranted.

Upon review, the Board finds that the evidence shows that the 
veteran's service-connected PTSD was most accurately 
characterized as demonstrating by depression, anxiety, 
flashbacks, and disturbances of motivation and mood, symptoms 
which are addressed by the 50 percent evaluation.  The 
requirements for a 70 or 100 percent evaluation were not met.  

The Board recognizes the appellant's sincere belief that the 
veteran's PTSD warranted a 100 percent evaluation.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the severity of the veteran's 
PTSD.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Effective date

The appellant states that the veteran's claim for service 
connection for PTSD was initiated in 1999, and therefore, she 
is entitled to an effective date in 1999.   

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  

The record shows the veteran's claim for service connection 
for PTSD initially filed in March 2001, and received by VA on 
March 14, 2001.  There are no records of file prior to this 
date pertaining to claim, other than a dental application 
filed in November 1969.  The Board acknowledges that there 
are VA outpatient treatment records dated in 2000 showing a 
diagnosis and treatment for PTSD.  However, the veteran's 
claim was not received until March 14, 2001.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).
CAVC has held that a report of examination or hospitalization 
may be accepted as an informal claim for benefits, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See Lalonde v. 
West, supra.

Here, the first claim for service connection for a mental 
disorder filed by the veteran shown by the record is a VA 
Form 21-526, "Veteran's Application for Compensation or 
Pension," dated in March 2001 and received by the RO on 
March 14, 2001.  On this form, in block 9B, "Have you 
previously filed a claim for any benefits with the Veterans' 
Administration?" the veteran checked "NONE."  Further 
supporting the lack of a pending or previously denied claim 
for disability benefits, a January 2001 VA social work note 
indicated that the veteran's spouse called with questions 
about "procedure."  It was noted that the veteran had not 
applied for VA benefits or compensation and was listed as 
nonservice-connected, Category C.  The social worker stated 
that application for VA compensation was mailed.
  
As set forth above, the applicable law states that the 
effective date of an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Here, the effective date is the date of the 
veteran's claim, March 14, 2001.

The Board appreciates the veteran's honorable service and 
acknowledges that the veteran was awarded a Purple Heart for 
his bravery.  The Board also sympathizes with the appellant's 
position and situation.  However, based upon the law 
discussed in detail above, the preponderance of the evidence 
is against an initial evaluation in excess of 50 percent for 
the service-connected PTSD and an earlier effective date.  In 
making this determination, the Board considered the benefit 
of the doubt doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for the service- connected PTSD for the purposes of accrued 
benefits is denied.

Entitlement to an effective date prior to March 14, 2004 for 
the service-connected PTSD for the purposes of accrued 
benefits is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


